Earl Warren: Number 319, Walter Schilling, Petitioner, versus William P. Rogers, Attorney General. Mr. Fillman, you may proceed.
Henry I. Fillman: Mr. Chief Justice, may it please the Court. The question presented for consideration by the Court is whether the District Court for the District of Columbia has jurisdiction to entertain a bill of complaint which seeks to review a determination made by the Alien Property Custodian and the Attorney General as to the ineligibility of the petitioner to be considered for return, a vested property under Section 32 (a) (2) (D) of the Trading with the Enemy Act. This is not a suit to return or recover vested property. The complaint merely seeks a review of a preliminary issue under Section 32 (a) (2) (D), namely whether the petitioner comes within that class of persons specified by Congress in the first proviso of that section as eligible to be considered for return in the interest of the United States.
Speaker: Is it discretionary, as you read the statute with the Attorney General, to decide whether he is or isn't within the class?
Henry I. Fillman: It is not, Your Honor. I -- reads the first proviso of Section 32 (a) (2) (D) as one which lays down standards or a condition of status, which if occupied by the petitioner, entitles him to a determination of eligibility. It reads as follows, if I may, “It says that the President --
Speaker: What page is that, sir?
Henry I. Fillman: 44 of the appendix in my brief, Your Honor please. Section 32, return of property, provides that the President or such officer or agency as he may designate, in this case, the Director of Alien Property, may return. It doesn't say may determine eligibility, it is, may return any property or interest vested in or transferred to the Custodian. Whenever such officer or agency shall determine that the person who has filed a notice of claim and so forth, is not an individual who was at anytime after December 7, 1941, a citizen, a subject of Germany, provided and this is the pertinent -- at the bottom of the page on the top of page 45, “Provided that notwithstanding the provision of this subdivision (D), return may be made to an individual who, as a consequence of any law, decree, or regulation of the nation of which he was then a citizen or subject, discriminating against political, racial, or religious groups, as at no time between December 7, 1941, and the time when such law, decree, or regulation was abrogated, enjoyed full rights of citizenship under the law of such nation." And then subdivision (5), “And that such return is in the interest of the United States.” Now, the return may be discretionary, but it -- the Director does not reach consideration for return in the interest of the United States until he has first determined whether the claimant is eligible for return. And the determination of eligibility, the first stage is not discretionary for if a claimant meets the condition laid down in that first proviso, 32 (a) (2) (D). If he establishes that he was a person in Germany where at no time during the period specified, enjoyed full rights of German citizenship by reason of a decree, law, rule, or regulation discriminating against a political religious or racial group, he establishes that and that issue must be determined in his favor and he must be deemed eligible to be considered as to whether return to him shall -- is in the interest of the United States.
Felix Frankfurter: Does that mean that courts -- this Court ultimately must de novo determine whether a particular person is a member of a political, racial or religious group?
Henry I. Fillman: Not --
Felix Frankfurter: Or does that mean that we must merely review whether there's a ground for it, that the Attorney General has so concluding.
Henry I. Fillman: I --
William O. Douglas: Well, I gather that the Court of Appeals thought it was a none -- not -- not a justiciable controversy.
Henry I. Fillman: The (Voice Overlap) --
Felix Frankfurter: And that is what you think is on your premise that it is reviewable.
Henry I. Fillman: I think --
Felix Frankfurter: (Voice Overlap) much of our review that this Court must decide whether a particular person was a member of a political group or that it merely reviews whether there was basis for the Attorney General's so finding, which is it? They are very different.
Henry I. Fillman: They are different. Mr. Justice Frankfurter --
Felix Frankfurter: (Voice Overlap) --
Henry I. Fillman: -- I submit that the this Court, the District Court --
Felix Frankfurter: Yes. All of them --
Henry I. Fillman: -- has the power to determine whether the determination by the Director of Alien Property that he was ineligible was a valid determination, whether that determination was made on the standards laid down --
Felix Frankfurter: Standards laid down are political, racial or religious. And my question is whether when the Attorney General who's the ultimate person who decides and says take this case, if he's not a member of political group -- that -- that whatever that may mean, he doesn't come within that definition. He's not included in that circle. Is the District Court, to hear new evidence, review it as he would a -- a litigation that begins with him without any prior administrative finding or is he merely to say, “Yes, this is a disputed question and I think the Attorney General was justified in making such a conclusion.” Which is it? They are very different.
Henry I. Fillman: The District Court -- the District Court looks at the record and if the determination of the Attorney General is based on substantial evidence in the record as a whole, if it supports his determination of ineligibility, that's the end of the matter. But the District Court has the power to review the record and determine whether the Attorney General exceeded the delegated authority whether he complied with the statute --
Felix Frankfurter: But, specifically in this case, you say everybody wasn't a member of the Nazi party, belonged to a political group, is that right?
Henry I. Fillman: I don't say that and the complaint does not allege that.
Felix Frankfurter: Well, then every member who wasn't allowed to practice law or wasn't allowed to do this, or wasn't allowed to do that belongs to a political, racial, or a religious group. Is that right?
Henry I. Fillman: We don't say that on the face of this complaint, Your Honor please.
Felix Frankfurter: But that's -- that's what the statute says.
Henry I. Fillman: What we say --
Felix Frankfurter: At least, you must stand as a citizen discriminating against political, racial, or religious groups. He must be a member of one those three groups, isn't that right?
Henry I. Fillman: That's right.
Felix Frankfurter: And therefore, the statute does say that, doesn't it?
Henry I. Fillman: The statute says that but our complaint goes further than that. We've alleged the facts bringing us within the statutory condition.
Felix Frankfurter: He wasn't allowed to practice law to -- to carry out what he would've been carried out that (Inaudible) eventually become a judge. The way they do in Germany, a man -- a lawyer says, “I decide to practice my profession as a judge.” And he was denied that right as a -- because he didn't join the Nazi party. Now, what I'm asking you, is that a political, racial, or religious group, so that there's a question about it and if the Attorney General decided against it, that's reviewable by the District Court and eventually, by us, is that right?
Henry I. Fillman: As we allege it, it is reviewable and what we allege, we go further, Mr. Justice Frankfurter. We say, and this is admitted by the motion to dismiss, at page 5 of the record in the complaint, that he was denied admission to the practice of law. It was a substantial deprivation of his rights as a German citizen and why? Because he was a known opponent of Nazism and considered politically unreliable, an anti-Nazi, such as the plaintiff, were recognized and treated as a political group by Nazi authorities and under Nazi laws.
Felix Frankfurter: Do you think that's an allegation of fact, do you?
Henry I. Fillman: That's an allegation of fact.
Felix Frankfurter: Whether --
Charles E. Whittaker: Mr. Fillman, may I ask you --
Felix Frankfurter: If there are a lot of those and in Germany at that time, weren't there?
Henry I. Fillman: There were a lot of --
Felix Frankfurter: I can take judicial notice, but there were millions whom you've described by that allegation, because there millions who were not members of the Nazi party.
Henry I. Fillman: But there weren't millions who were seeking admission to the practice of law, if I may suggest, Mr. Justice Frankfurter.
Felix Frankfurter: All right, then you make a separate rule. And it's the denial of the practice of law of all those who were denied the practice of law and that's your professorship, did they constitute a political, racial, or religious group.
Henry I. Fillman: Not all those who were denied practice of the law were considered a religious, political, or racial group, but those who were known opponents of Nazism and who, in order to become members of the bar, refused the invitation to join the party in order to get their license, known as such considered politically unreliable. They were a smaller minority than the millions of Germans --
Felix Frankfurter: Where they --
Henry I. Fillman: -- who were not members of the Nazis.
Felix Frankfurter: -- (Voice Overlap) you think that's a political group.
Henry I. Fillman: I think that's a political group, it's not a party. They were a group of persons, indeed, the record which is not before this Court adduced the evidence to that effect.
Felix Frankfurter: I -- I can take judicial notice of that. The --
Speaker: I thought so -- am I wrong, I thought the only question before us was whether or not that Section 7 (c) of the Act precludes any judicial remedy in a case of this sort or that or -- with Section 32 proceeding.
Henry I. Fillman: That's correct --
Speaker: Isn't that --
Henry I. Fillman: -- Your Honor.
Speaker: -- isn't that --
Henry I. Fillman: And that was the basis of the decision in the Court of Appeals and that was the basis for the motion to dismiss that --
Speaker: And I take it --
Henry I. Fillman: -- Section 7 (c) precludes any (Voice Overlap) --
Speaker: I'm taking your position is that if -- we hold in your favor on that score, what happens? It goes back to the District Court or goes back to the Court of Appeals for consideration of these questions as to --
Henry I. Fillman: No.
Speaker: -- scope or review or what?
Henry I. Fillman: If this Court should hold in the petitioner's favor, the -- there would be a reversal of the Court of Appeals and this Court, as we suggest, would instruct the Court of Appeals to affirm the order of the District Court which had denied the Government's motion to dismiss the complaint on the ground that the District Court has jurisdiction. It then goes back to the District Court --
Speaker: And then the action is --
Henry I. Fillman: -- and the District Court, under the Administrative Procedure Act would review the records. And if there is no substantial evidence in the record to support the determination of the Director of Alien Property, and if the record impels the conclusion that it was arbitrary or capricious determination (Voice Overlap) --
Speaker: Well, aren't you ahead of the game, we don't face here what the scope or review is. All you're asking is to say there is some kind of review.
Henry I. Fillman: We say the Court --
Speaker: We aren't saying much.
Henry I. Fillman: -- well, we ask the Court to say there's jurisdiction to review in the District Court.
Speaker: Yes.
Charles E. Whittaker: But in order to maintain that position as I understand you, you argue that there are two questions, not one .Namely, one, is -- that is that -- or the eligibility is not one of discretion, that's the first question, you say. Then you say next after eligibility has been determined whether or not the relief shall be granted is the discretionary matter, is that right?
Henry I. Fillman: No, no, Mr. Justice Whittaker. We are not saying in our questions as we presented them, do not place before this Court the question of whether Section 32 eligibility consideration is discretionary. That is not the question as I see it before this Court. The question before this Court as we see it and in the posture of the pleading and the motion is this, whether a District Court has jurisdiction to entertain a suit to review a -- the -- a government agency's determination which is admitted by a motion to dismiss to have been made without any substantial evidence to support it in the record before the agency and which was arbitrary and capricious.
Charles E. Whittaker: Is it not --
Henry I. Fillman: That's one.
Charles E. Whittaker: Is it not true though that regardless of the allegation, it must be taken with the statute. And if the statute gives a discretion to the Attorney General and it ended at that place, there would be no court jurisdiction. And is that not why you argue that that's only the foot in the door or -- or the use -- do you argue that there is no discretion in that respect?
Henry I. Fillman: I argue that if one construes the first proviso of Section 32 (a) (2) (D), namely a determination of eligibility that is not discretionary. But assuming for the discussion, Mr. Justice Whittaker, that it is discretionary, I submit that the courts always have power to review to see if the action is valid, if there was an abuse of discretion, they can turn it over. Courts don't always review whether there has been an abuse of discretion. Discretion doesn't give any agency or official, the arbitrary fiat to determine a question before him willingly only as he sees better.
Speaker: But isn't that all we've got before us, the question of what 7(c) means?
Henry I. Fillman: That's what I think.
Speaker: Is there anything more than that?
Henry I. Fillman: Nothing more than that.
Felix Frankfurter: Well --
Charles E. Whittaker: We can't have any averment here that the District abused its discretion. You don't allege that.
Felix Frankfurter: No.But the Director of Alien Property had abused his -- his --
Charles E. Whittaker: But it's only an abuse of discretion by the District Court that would be reviewable here if 7 (c) is to be given affect according to its terms, which says, “There shall be no review except as provided in the Act”. Isn't that right?
Henry I. Fillman: Section 7 (c) says --
Charles E. Whittaker: Yes.
Henry I. Fillman: -- doesn't quite say that. It says --
Charles E. Whittaker: Well --
Henry I. Fillman: "The sole relief and remedy of any person claiming any interest in property shall be that provided for by this Act.”
Charles E. Whittaker: By the terms of this Act.
Henry I. Fillman: By the terms of this Act.
Charles E. Whittaker: Yes.
Henry I. Fillman: Now the Administrative Procedure Act, Mr. Justice Whittaker, starts out in Section 10 by saying, "Except so far as statutes preclude judicial review." And that's at page 46 of my appendix to the brief. It says "Except so far as statutes preclude judicial review or agency actions by law committed to agency discretion." So, looking at the language there, the question is not whether a statute precludes judicial review, but the question rather is, to what extent does that statute preclude judicial review? That's the language except so far as. Now, Section 7 (c) which says that “The sole relief and remedy of any person having any claim to property shall be that provided for by this Act, could have no relation whatsoever to a claim under Section 32 for these reasons, first, it was enacted in 1918 and had as its purpose, the speedy capture by the Alien Property Custodian of enemy property which he had vested by a vesting order. It was to prevent litigation and delays in getting that property into his hands. Now, when the Trading with the Enemy Act was enacted in 1917, the Custodian had the right to seize, but persons who held property here instead of turning over the property which was vested, forced the Custodian to go into court to get it, because they claimed there was no enemy interest in it. In order to (Inaudible) the delays that followed or resulted, Congress amended Section 7 (c) in 1918. And they there provided by a speedy seizure of the property pursuant to the vesting order and any non-enemy who claimed there was no enemy interest, could then by the sole relief and remedy provision, go into court under 9 (a) to get his property back. He had to give it up before suing. He couldn't as theretofore sue and hold on to it until the Court decided in favor of the Custodian, that, it was back in 1918. That has nothing to do with a Section 32 proceeding, which came on years later in 1946. Now, Section 32 was first enacted in March 1946. It originally provided for a return of vested property to what are called the technical enemies. They were the residents of Holland, Denmark, the occupied countries, France, whose property was seized for two reasons, to protect them, protect the reasons and secondly, to prevent Germany from having those assets available to be used against the United States. Now, when the war was over, there was no need to hold on to those assets. Section 32 was enacted to provide a return to those people. It provided in subdivision (5) that before a return be made, there would have to be a determination that the return was in the interest of the United States. Now, that's a broad term, but the purpose of including that provision was contained in the records, Mr. Thorp, who was then the Assistant Secretary of State, informed Congress, I have mentioned it in my brief that the purpose of the interest of the United States provision was to make certain that the property returned to a so-called “technical enemy,” would not be returned to a German for whom that technical enemy was acting as a cloak. It was to prevent the cloaking situation because some of these people might have been cloaks for the Germans. And then, the other reason given was, in the congressional hearings, to bar a return to a technical enemy wherein the judgment of the State Department -- for example, insufficient reciprocal protection had been afforded by a foreign country to American citizens having claims against it. Now, several months later, they further amended Section 32 (a) (2) (D), that was on August 1946, by incorporating therein the first proviso of Section 32 (a) (2) (D), to return to those persons whom Congress said were in fact, the enemies of our enemies, the persecuted groups. And we filed our claim or the petitioner did on this, the first proviso of Section 32 (a) (2) (D). Now, Congress clearly said that these people should get their property back, that's the language used. And we say that if the petitioner comes within the condition of status laid down in that first proviso, he is eligible to be considered for return. Now, we say the District Court has jurisdiction. It has jurisdiction under the Administrative Procedure Act. And apart from the Administrative Procedure Act, it has it under the Declaratory Judgment Act and the general grant of federal question of jurisdiction for the District Courts.
Felix Frankfurter: May I -- may I ask two or three questions (Voice Overlap) --
Henry I. Fillman: Yes, Your Honor.
Felix Frankfurter: Why we have held the immediate question is 32 (d). After all, (d) is a part of a single statute and I cannot, for myself, dissociate consideration of your -- of your immediate questions, with paragraph or whatever it is, paragraphs (5), “That such return is in the interest of the United States.” I, myself, must decide whether if this case goes back and the District Court holds for you and then it would have to go back to the Attorney General and he would have to decide whether the return is in the interest of the United States, if by a singe word, “no,” William P. Rogers, Attorney General, that concludes the litigation because that -- if the answer to that is, yes that his, no, is final and not reviewable, that has a good deal of bearing in my mind regarding the judicial reviewability of (d), because I wouldn't suppose that Congress meant to say that you could go in and have litigation. To have a contest, way up to the Supreme Court and back and decide, “Yes, he comes within (d),” but the Attorney General by his (Inaudible) can say, “You can't have it, because it's not in the interest of the United States.” So I don't think one can say, “We're not qualified to decide that now.” As a matter of construction, I feel I do have to consider whether his word is final and definitive, because if it is, it bears on what (d) does as far as I'm concerned.
Henry I. Fillman: Well, Your Honor, must -- must you not also consider instead of the word, "no" as to the answer to the question, the word, "yes".
Felix Frankfurter: Certainly, but --
Henry I. Fillman: He might --
Felix Frankfurter: -- I know that's entirely within his say-so.
Henry I. Fillman: Not entirely. It's not only within his say-so, but he must consult as I have been given during the stand from what his former counsel said. He consults with several of the other agencies as to whether a return is in the interest of the United States.
Felix Frankfurter: Are they bound by what they tell him? He either has power or he hasn't any power. The burden of the United States, I assume, can overrule him and he -- he certainly can't sit in judgment on his discretionary power. If the Attorney General can definitively determine after consulting or not consulting that it's the interest of the United States not to return, then for me, it has a great deal of bearing whether they have judicial review of these.
Henry I. Fillman: But I think, Your Honor, where that in determining whether it's in the interest of the United States, that determination must likewise be supported by valid evidence.
Felix Frankfurter: He doesn't have to say a thing, if he has a final say. So, I'm assuming the Attorney General is a conscientious officer. He is the official leader of the American Bar. He is the -- he is the President's advisor, but if as a matter of law, his decision is not reviewable by the courts, then it's not reviewable.
Henry I. Fillman: I say, if Your Honor please, that this petitioner, if he is eligible, if he does meet the standards, if the determination of ineligibility was without substantial evidence, I say that he is entitled to that determination by the Director of Alien Property one way or the other. He's entitled to get an answer, yes or no, from the Director whether return is in the interest of the United States, if this petitioner meets the standards.
Speaker: I noticed you don't seem to rely at all on Section 32 (e), which seems to me to have some significance, neither you nor the Government discussed it. The effect of which section as I understand it is that in the case of a person who receives property under 32, the Act specifically recognizes that there may be a suit by somebody against him but only one who is qualified, would have been qualified to receive the property under 32 is one coming within that provision. It seems to me to have a flavor of justiciability on it.
Henry I. Fillman: Well, that -- that is a suit by someone who claims against the person to whom the return is being made.
Speaker: Yes, but in order for the -- such a person to bring such a suit, he must show himself to have been one who had -- he applied in the first instance to the Attorney General, would have been qualified under 32 (d).
Henry I. Fillman: That's correct.
Speaker: Is that right?
Henry I. Fillman: That's correct.
Felix Frankfurter: You say he's entitled to an answer, if I may go back to my question, he has got an answer. And the Director said that as he construed (d), he was not as he'd benefited in discriminating against political, racial, or religious groups that the -- that the -- that Walter Schilling or has not -- did not come within the designation of characterization or call it what you will, of a political, racial, or religious group. Now, it -- it certainly seems to me almost incredible to say that that is not a justifiable -- that that is so irrational, that it came from a mind that was animated by sheer hostility against Schilling. And you don't say that he was arbitrary or abused his power by having some private score against Schilling or that he had a lawsuit against him before the war broke out.
Henry I. Fillman: We have --
Felix Frankfurter: Or that he -- that he married his sister and -- who gave him a hard time and he divorced her. You don't say -- you don't appeal that kind of abuse (Voice Overlap) --
Henry I. Fillman: We say it was done without substantial evidence on the record.
Felix Frankfurter: But he doesn't have -- you don't have to -- we constantly decide legal questions without evidence --
Henry I. Fillman: We had less --
Felix Frankfurter: We assert is as a matter of construction of language.
Henry I. Fillman: Well, the Administrative Procedure Act and --
Felix Frankfurter: But it was not within it because there's a special provision as you, yourself, appealed to. Trading with the -- the -- Trading with the Enemy Act had its own regime.
Henry I. Fillman: Oh, I beg to differ, if Your Honor please.
Felix Frankfurter: (Voice Overlap) --
Henry I. Fillman: There is no remedy afforded by the Trading with the Enemy Act to Walter Schilling to review any determination under 32 (a) (2) (D).
Felix Frankfurter: But you -- you draw it out of it. You say that -- you say by general principles of law, you've just told us a little while ago.
Henry I. Fillman: By general principles of law, the Administrative Procedure Act and the Declaratory Judgment Act. We have a right to review any action of the agency, of the Director which is without evidence to support it.
Felix Frankfurter: Subject to the exceptions of the Administrative Procedure Act that it makes several exceptions that from my point of view, bar you.
Henry I. Fillman: No exception --
Felix Frankfurter: Not by -- not by your general proposition, but by your appeal to that Act.
Henry I. Fillman: Well, I think, if Your Honor please, that in the Heikkila -- Brown case -- Barber case, in the dissenting opinion which Your Honor wrote, in which Mr. Justice Black joined, you referred at some length to the colloquy that took place between Senator McCarran and the members of the Senate, when he was discussing and explaining the provisions of Section 10. And I think Your Honor pointed out in that opinion that they were not talking about judicial review in the technical sense, but they were talking about access to a court.
Felix Frankfurter: Lawyers would seem always to get more comfort out of my dissenting opinion than I do myself. [Laughter]
Henry I. Fillman: In that opinion, Your Honor said that they were not talking about judicial review, in the technical sense, but about access to the court.
Felix Frankfurter: But the court didn't take that line of argument. What good is it -- except you may have great intellectual satisfaction that you and I see alike.
Henry I. Fillman: Could the Court -- may change today or tomorrow.
Felix Frankfurter: Alright.
Henry I. Fillman: It's done that before. It has come around to a dissenting judge's point of view, and it may come around again.
William O. Douglas: You don't mention that in your briefs the cases under the deportation statutes where questions of eligibility for -- eligibility for the discretion for relief -- discretionary relief of the Attorney General, maybe justiciable one, although his decision not to exercise that discretion was not --
Henry I. Fillman: But we cite -- we cite the McGrath-Kristensen case where the Attorney General had refused to support -- suspend the petitioner's deportation on the ground of violation of his business status and it was deemed ineligible for citizenship because he had applied for relief from military service.
William O. Douglas: Well -- Not --
William O. Douglas: -- what I'm getting at is that the --
Henry I. Fillman: The (Inaudible) we cite that.
William O. Douglas: Even though -- even though (D) (5) might -- as Justice Frankfurter suggests that the -- in the -- here in the political realm unreviewable, you might well have a -- I'm not saying that this is your -- it's you're right, but you might well have a justiciable question as to whether or not, the person qualifies for this discretionary relief.
Henry I. Fillman: We have that judiciable -- justiciable controversy. The same controversy that was -- you might say in Perkins v. Elg and McGrath v. Kristensen. In the McGrath v. Kristensen, this Court said that it didn't find necessary to consider the application of Section 10 of the Administrative Procedure Act, but the Court went on to say that when an official's authority to act depends upon the status of the person affected in that case, eligibility for citizenship, that status when in dispute maybe determined by declaratory judgment proceeding after the exhaustion of administrative remedies. And that was an actual controversy between the alien -- the immigration officials, over the legal right of the alien to be considered for suspension. And in such a controversy over federal law, the courts had jurisdiction. Now, we say so here. The Director's authority to act depends upon the status of the petitioner. In this case, eligibility for return, that status is in dispute. It may be determined by a declaratory judgment proceeding after we exhausted this administrative proceeding. But I'll go further and may I turn from the moment to a case which the respondent cites (Inaudible) case. In that case, they take the position that this return is a gratuity. They can do anything they want with it, like to recall it. Well, it's granted, but a -- a return of vested property is a gratuity. It's been so held and that Congress may withdraw it. Congress has not withdrawn it here. In that case, which came up under the Dent Act, an act to provide for payment of compensation of those who would furnish supplies and services during World War I and didn't have any contract for repayment. The Dent Act had two provisions. A determination of the Secretary of the War was to be final and conclusive. And then it has at page 180, 267 U.S., it has this paragraph quote, “That nothing in this Section shall be construed to confer jurisdiction upon any court to entertain a suit against the United States.” That was in the Dent Act. The court that -- in holding for the Secretary of War, who were denied an award of some $9000, went on to point out that -- that cases which the claimant had cited were cases in which it was held that no court could reverse or control the Secretary by mandamus in the absence of anything to show the determination was capricious or arbitrary. And then went on to say, “There is nothing in the award by the Secretary in the case at bar, which would justify characterizing it as arbitrary or capricious or fraudulent or the abuse of discretion.” Now, there is just one more thing --
Earl Warren: Well, you have to be very brief, because you're five minutes overtime now, Mr. --
Henry I. Fillman: I'm sorry. I thank you, Mr. Chief Justice. When Congress wishes to withhold suit or bar a suit, it does so, specifically as it did in the Veterans Administration Act, the House cited it. It's 38 U.S.C. 211 (a), where Congress specifically sends that the determination or the benefits of payments under the VA by the administrator shall be final and conclusive and no other official or any court of the United States shall have power or jurisdiction to review any such decision. And they also did it in, Public Law 285 in the 85th Congress, in the Foreign Claims Settlement Act. We don't have that here in the Trading with the Enemy Act.
Earl Warren: Mr. Kramer.
Robert Kramer: May it please the Court. It is the position of the Government which the Government has maintained consistently ever since 1944 when the predecessor of the bill which eventually became Section 32 when the Trading with the Enemy Act was first introduced with Congress. The Government has maintained its position ever since then that there is no judicial review of determinations made under Section 32, that the District Court, as the Court of Appeals or this Committee have found here and as that court had found in four previous cases involving the same issue. The District Court had no jurisdiction. We think this is true, first, because a fair reading of the language of the Trading with the Enemy Act demonstrates that there was to be no judicial review under Section 32. We think it is true, second, because a fair interpretation in the legislative history of Section 32 also demonstrates, there is to be no judicial review. In the third place we think it's true because a fair interpretation of the whole pattern of the way that Congress has dealt with seizures of property of enemy aliens or to the Trading with the Enemy Act supports this conclusion. And finally, we think it is true because there were very strong reasons of policy which undoubtedly influenced Congress here in not providing for review, in believing there should be no review and those reasons of policy we think are -- are persuasive.
Earl Warren: Well, may I ask what particular language in the statute you refer to, to substantiate that position?
Robert Kramer: Well, the first that I would in particular refer to, the language of Section 32 itself, the language contained in Section 9 (a) --
Earl Warren: Well, let's take 32, what does that say?
Robert Kramer: Well, as has already been pointed out here, the two notable things about Section 32. First, it is completely certain as far as judicial review is concerned, it makes no provision for it whatsoever.
Earl Warren: (Voice Overlap) -- that's included.
Speaker: (Voice Overlap)
Robert Kramer: We believe it does when you consider it with the legislative history of Section 32 and when you read it together with the rest of the Trading with the Enemy Act.
Earl Warren: Now, let's have the other -- the rest of the statute that you rely on.
Robert Kramer: We also believe that the language of Section 32 has been brought out previously in this argument confers extremely wide discretion.
Earl Warren: But now, what language? I just want -- I want --
Robert Kramer: Yes, exactly.
Earl Warren: Yes.
Robert Kramer: Well, let's start off here. At the very first start it says, "The President may return." Now the word "may" there was not used merely accidentally. As a matter of fact, in the original hearings before the House Committee, when this was first introduced, at least two witnesses, Mr. Carter (ph) and Mr. Charles Carroll (ph) very strongly objected to the use of that word ,"may" and suggested that instead, it should be changed to "shall return" in there in order to eliminate that discretion. Congress did not so change it. The Alien Property Custodian wrote a letter to the House Committee in which he opposed the change from "may" to "shall".
Speaker: When it comes to the determination of what your opponent calls status, the statute says, “shall return” and not, “may return”.
Robert Kramer: It simply said, “He shall determine the status.” But it says --
Speaker: Yes, but that's what we're talking about here.
Robert Kramer: Well, it simply requires him to make the determination. He has begged the determination here. There's no question of the Alien Property Custodian for choosing to make the determination. That, I take it is what petitioner complains about. When it says "he shall determine," it simply means he shall determine whether or not this particular person is eligible just as it says here down in Section 5. It says, "The President shall determine that such return is in the public interest." Well, I take it, no one would argue that that removes the discretion within Section 5 because it begins there, “The President shall determine that such return.” It simply means that if the Alien Property Custodian I -- I -- arbitrarily says, "I won't make any determination at all here." I just moved after your petition.”
Felix Frankfurter: You could mandamus anything you say. You could mandamus and I suppose.
Robert Kramer: I suppose that at least that could be argued.
William O. Douglas: You don't seem to treat it in your briefs the kind of problem that we had in the -- in the Accardi case -- the -- versus Shaughnessy, the justiciable questions to whether or not A or B or C was in the category of people who are eligible through the exercise by the Attorney General of his discretion for suspension. Well, and the Court --
Robert Kramer: And we recognize that --
William O. Douglas: -- the Court made quite clear that while the -- it's up to the Attorney General and not to the courts to determine who -- whether the discretion to suspend should be exercised. Nevertheless, whether a man qualified to get into the group to apply it for suspension was justiciable.
Robert Kramer: Well, we --
William O. Douglas: But that -- that -- that seems though on the surface to be fairly close to this situation.
Robert Kramer: Well, we mentioned that in the last paragraph at the bottom of page 27 of our brief be treated -- I grant you very briefly. However, I think we also go on to discuss in our brief on pages 29, 30 and 31, the other cases referred to by counsel here, the Elg case and the Kristensen case. All those cases we think, involved in the first place a different statute. And this Court has repeatedly pointed out the determining questions of judicial review, one must look to the specific language and the specific background of the statute involved, and that's what we are attempting to do here. That's what we're attempting to do here. Furthermore, both the Perkins case and the Kristensen case involve the question of citizenship which this Court pointed out in those opinions raised grave constitutional issue. In this particular case, at no time has any constitutional issue have been raised by petitioner, either here or in the court below. Furthermore, in both the Perkins case and the Kristensen case, the -- this Court pointed out that the real issue was not there whether there should be any judicial review because in both those cases, there was a threat of deportation. And if and when the petitioner in those cases was taken into custody for deportation, the Constitution would have required judicial review by habeas corpus. The issue in those cases really was whether -- was the time of obtaining judicial review and the method whether by declaratory judgment or habeas corpus.
Earl Warren: Well, Mr. -- Mr. Kramer, granting that this -- that the discretion of -- of the President is as broad as you -- as you've interpreted it here, isn't the question as to whether the man falls into one of these groups, a -- a legal question, a justiciable question, or is that also a matter of discretion on the part of the Director?
Robert Kramer: Mr. Chief Justice, I'm not quite sure what you mean by “legal,” or “justiciable”. If you mean, “might a court decide it?” The answer obviously is, yes. If you mean, “Has Congress intended for the court to decide it?” It is the Government's position that Congress did not so intend.
Earl Warren: You -- you mean that -- that Congress intended that the Director should determine there's a legal question whether the group this man is in was within the statute or not. And that from --
Robert Kramer: That is correct.
Earl Warren: -- from his decision, there is no review.
Robert Kramer: That is correct. That is the position the Government has taken consistently from 1944, when this --
Earl Warren: Yes.
Robert Kramer: -- the original bill or Section 32 was introduced in Congress.
Earl Warren: Not the question as to whether the man belong to the group, but as to the question as to whether the group itself came within the statute.
Robert Kramer: Well, as far as -- as I know, this -- the distinction that -- that you are -- are growing, so to speak, and that the counsel of petitioner has drawn this two or three-step status had -- was never suggested to Congress. It is actually -- that is not the way that we pointed in our brief that the Alien Property Director has often decided cases. He has sometimes refused to make a return because he found that the petitioner did not actually ever own the property, without ever considering whether the petitioner was or was not a -- a national discriminated against a member of a group. He has -- sometimes made -- without making that determination, he has simply followed a certification from a foreign government. And I think incidentally, that -- I see it's time for --
Earl Warren: All right. We'll recess now.